       Case 4:20-cv-00574-MW-MAF Document 5 Filed 01/25/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

VINCENT L. SCOTT,

             Plaintiff,
v.                                          CASE NO.: 4:20cv574-MW/MAF

RICK KEARNEY, and
BRET OGLESBY,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 4. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1,

is DISMISSED for failure to state a claim upon which relief may be granted.” The

Clerk shall close the file.

      SO ORDERED on January 25, 2021.
                                      s/Mark E. Walker
                                      Chief United States District Judge
